Case: 16-17475   Date Filed: 12/06/2017   Page: 1 of 15


                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 16-17475
                         Non-Argument Calendar
                       ________________________

                        Agency No. A088-011-681



WILLIAMS BAINA ANTEZAN,

                                                             Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                             Respondent.

                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                            (December 6, 2017)

Before MARCUS, JILL PRYOR and FAY, Circuit Judges.

PER CURIAM:
               Case: 16-17475       Date Filed: 12/06/2017       Page: 2 of 15


       Williams Baina Antezan,1 a native and citizen of Bolivia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) final order affirming the

Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of

removal, and relief under the United Nations Convention Against Torture

(“CAT”). The BIA’s decision rested on its conclusion that Antezan failed to meet

the particular social group requirement for asylum and withholding of removal and

to demonstrate it was more likely than not that he would be tortured such that he

would be eligible for CAT relief. After careful review, we deny Antezan’s

petition.

                                   I. BACKGROUND

       Antezan obtained a multiple entry visa and, beginning in 2007, was admitted

to the United States several times. In 2010, after having entered the United States

on five previous occasions, remaining very close to the legal time limit, and then

engaging in a consistent pattern of short exits, the Department of Homeland

Security (“DHS”) detained Antezan upon his arrival at the Miami airport. Based

on this pattern of behavior, which—along with his inconsistent statements,

unemployment, and inability to explain his pattern of visits—apparently evidenced

that he intended to immigrate to the United States without an immigrant visa, DHS

       1
         The government refers to the petitioner as “Williams Baina Antenaz” or, alternatively,
“Baina.” We note that Antenaz appears to be a misspelling of the petitioner’s name. Petitioner’s
brief does not indicate his preferred name; we refer to him herein as Antezan.


                                               2
              Case: 16-17475     Date Filed: 12/06/2017    Page: 3 of 15


obtained an order of removal for Antezan. In response, Antezan claimed that he

feared returning to Bolivia. An asylum officer found that his fear was credible, so

Antezan was paroled into the United States and his initial removal proceedings

were terminated.

A. Application for Asylum, Withholding of Removal, and CAT Relief

      Antezan thereafter applied for asylum, withholding of removal, and CAT

relief. In his application, Antezan stated that he was the financial leader of a

Bolivian Company, Orion Bolivia. He and Jose Moscoso formed Orion Bolivia to

invest funds in the New York Stock Exchange. They began with 24 investors,

including themselves, and eventually acquired 900 investors. They entrusted the

company’s money to a man named Hector Gallardo; Gallardo in turn invested the

money in another company and lost it all. Orion Bolivia investors soon learned of

the losses, and some threatened retaliation against Antezan and Moscoso.

      Antezan alleged that the investors threatened to retaliate against him and his

family with violence. One investor, a nephew of the President of Bolivia,

threatened to use his influence to have Antezan extradited from the United States

to Bolivia where he would be tortured. Two investors threatened to contact

Bolivian military members who had contacts in the United States to take justice

into their own hands.




                                           3
               Case: 16-17475     Date Filed: 12/06/2017    Page: 4 of 15


        After he filed his application, Antezan again was placed in removal

proceedings.

B. Hearing Before the IJ

        At his hearing before the IJ, Antezan testified that he could not return to

Bolivia because of the threat of retaliation by the people who had invested in his

company. He asserted that he feared persecution on account of his membership as

one of a group of 24 original investors in Orion Bolivia, which he asserted

qualified as a “particular social group,” a protected ground under the Immigration

and Nationality Act (“INA”). He acknowledged that he had never been physically

attacked, but asserted that he and his family members had been harassed and

threatened because investors were angry that he had lost their money.

        Antezan testified that, before he left Bolivia, a woman threatened him at his

office, telling him she would bring others to beat him. In March 2008 he left

Bolivia for the United States; while he was in the United States a group (the leader

of which apparently had a sibling in the military) came to Antezan’s mother’s

home (where Antezan had been living before he left the country) with the intention

of holding his mother hostage. The group attempted to open the door but could not

get in, so they tried to burn the house down with Antezan’s mother, siblings, and

niece inside. Television reporters arrived on the scene and thwarted the group’s

plan.


                                            4
             Case: 16-17475     Date Filed: 12/06/2017   Page: 5 of 15


      Antezan further testified that, while he was in the United States in April

2008, a man named Jose Pena Rieta wrote him to explain that 900 people,

presumably the 900 Orion Bolivia investors, did not believe Antezan that the fraud

had been committed by Gallardo. Rieta said he wanted Antezan’s head and, if he

could not get Antezan, he would go after Antezan’s family because he knew where

they lived. Antezan testified that his brother was attacked the same month and

beaten by a group of people. One man in the group pointed a revolver at Antezan’s

brother and said he would not stop until he killed Antezan.

      Antezan testified to other harassment he experienced after investors lost

their money in Orion Bolivia. The nephew of the Bolivian president said he was

going to use his influence to have Antezan extradited to Bolivia to have him

tortured and killed. A man named Edwin Martinez Onya sent Antezan an email

complaining that Onya’s family had been physically abused because people

thought he was involved in Orion Bolivia. Onya told Antezan that if Onya’s

family was hurt, he would find Antezan and kill him.

      Antezan testified that his sister Juana Maria Baina was harassed on three

occasions because of her relation to Antezan. First, she was physically attacked at

work by people who pulled her hair. Second, she received a phone call from a man

who told her that he was going to kill Antezan and that she and her children were




                                         5
              Case: 16-17475     Date Filed: 12/06/2017   Page: 6 of 15


going to be kidnapped and killed. Third, a woman threatened Baina and passed out

pamphlets denigrating her reputation.

      Finally, Antezan testified that two investors reported to him that they had

received death threats.

      The IJ took administrative notice that Gallardo was convicted of fraud and

sentenced to 60 months’ imprisonment. Antezan testified that he cooperated with

the criminal prosecution against Gallardo. As documentary support for his

application, Antezan submitted press releases, signed by himself and Moscoso,

about Orion Bolivia’s loss of the investors’ money. He submitted a newspaper

article reporting that Orion Bolivia was being prosecuted for fraud. He also

submitted emails in which Orion Bolivia investors expressed frustration with

Antezan and Moscoso. None of the documents, however, mentioned a group of 24

original investors.

      Antezan submitted the 2011 State Department Country Report on Human

Rights Practices on Bolivia, which indicated that the principle human rights

problems reported in the country were arbitrary or unlawful deprivation of life,

arbitrary arrest and detention, and denial of a fair public trial. Antezan’s lawyer

argued that the State Department report showed that individuals in Bolivia take the

law into their own hands, using torture and lynching to exact justice. Antezan




                                          6
              Case: 16-17475     Date Filed: 12/06/2017   Page: 7 of 15


submitted two articles about lynching in Bolivia, documenting the lynching of

suspected witches, thieves, and rapists.

C. IJ’s Decision and Appeal to BIA

      The IJ denied Antezan’s application. With respect to asylum and

withholding of removal, the IJ concluded that Antezan failed to demonstrate past

persecution or an objectively reasonable fear of future persecution on account of

membership in a particular social group. Although the IJ found Antezan’s

testimony to be credible, he nonetheless concluded that there was insufficient

evidence that the harassment Antezan suffered while he was still in Bolivia

amounted to past persecution. The IJ further concluded that, although Antezan had

a well-founded fear of future persecution based on threats and attacks on his family

after his departure from Bolivia, the persecution Antezan feared was personal and

retaliatory, not based on a protected ground. The social group Antezan

advanced—24 original Orion Bolivia investors—failed to qualify as a particular

social group under the INA because it lacked any immutable characteristic or

social distinction and could not be defined with sufficient particularity to delimit

its membership. For these reasons, the IJ denied Antezan asylum and withholding

of removal.

      As to CAT relief, the IJ stated that Antezan’s torture claim rested on the fact

that some of the aggrieved investors were connected with military members or the


                                           7
              Case: 16-17475    Date Filed: 12/06/2017   Page: 8 of 15


Bolivian government, and that if Antezan returned to Bolivia he would be tortured

by some government or military official. This, the IJ concluded, was speculative

and insufficient to establish that it was more likely than not that Antezan would be

subjected to torture if he returned to Bolivia. Thus, the IJ denied Antezan’s

application for relief under CAT.

      Antezan appealed the IJ’s decision to the BIA, which affirmed and

dismissed the appeal. As to asylum and withholding of removal, the BIA

considered the threats against Antezan cumulatively and concluded that they

amounted to harassment but not persecution. Threats and harm directed against

Antezan’s family members, the BIA noted, were not directed towards Antezan

specifically. Moreover, the BIA agreed with the IJ that the threats Antezan

received were related to a personal dispute rather than on account of a protected

particular social group. As to CAT relief, the BIA agreed with the IJ that

Antezan’s support for his application was speculative and insufficient to satisfy the

burden of proof.

D. Remand to the BIA

      Antezan petitioned this Court for review, and the government filed an

unopposed motion to remand to the BIA for a renewed determination of whether

Antezan’s proposed group of 24 original investors constituted a particular social

group under Matter of M-E-V-G-, 26 I. & N. Dec. 227 (B.I.A. 2014), or,


                                          8
              Case: 16-17475     Date Filed: 12/06/2017   Page: 9 of 15


alternatively, for the BIA to conduct a mixed motive analysis to determine whether

membership in such a group would constitute one central reason for the feared

persecution. We granted the government’s motion.

      On remand, the BIA again dismissed the appeal, incorporating by reference

its previous decision. The BIA concluded that Antezan’s proposed social group

did not amount to a particular social group under the INA because it lacked the

requisite social distinction. Specifically, Antezan failed to provide sufficient

evidence to demonstrate that the proposed group was perceived by Bolivian society

as a particular social group. Rather, the BIA opined, the evidence showed that the

group of 24 original Orion Bolivia investors were perceived as a group only by

others who lost money they had invested in the company.

      Relatedly, the BIA determined that Antezan failed to establish the requisite

nexus between the harm he experienced and a protected ground. In making this

finding, the BIA relied on the IJ’s conclusion that the alleged persecutors were

motivated by a desire for personal revenge for a failed business venture, rather than

on account of an enumerated ground. And Antezan had shown no other central

reason for being targeted, so he could not prevail even under a mixed motive

theory.

      Antezan now petitions this Court for review.




                                          9
             Case: 16-17475     Date Filed: 12/06/2017   Page: 10 of 15


                         II. STANDARDS OF REVIEW

      We review only the BIA’s decision as the final judgment, except to the

extent that the BIA expressly adopts the IJ’s opinion. Al Najjar v. Ashcroft, 257
F.3d 1262, 1284 (11th Cir. 2001). If the BIA adopts the IJ’s reasoning, we will

review the IJ’s decision as well. Id. Here, because the BIA expressly agreed with

the IJ in several of its determinations—including that the threats Antezan received

were related to a personal dispute rather than on account of a protected particular

social group and that Antezan failed to prove a clear probability that he would be

tortured—we review both opinions on these points.

      We review de novo the BIA’s legal conclusions, including whether an

alleged group qualifies as a “particular social group” under the INA. Gonzalez v.

U.S. Att’y Gen., 820 F.3d 399, 403 (11th Cir. 2016). We review factual findings,

including credibility determinations, under the substantial-evidence test, under

which we will affirm findings that are “supported by reasonable, substantial, and

probative evidence on the record considered as a whole,” viewing “the record

evidence in the light most favorable to the agency’s decision and draw[ing] all

reasonable inferences in favor of that decision.” Forgue v. U.S. Att’y Gen., 401
F.3d 1282, 1286 (11th Cir. 2005) (internal quotation marks omitted).




                                         10
             Case: 16-17475      Date Filed: 12/06/2017    Page: 11 of 15


                             III. APPLICABLE LAW

      An applicant for asylum must meet the INA’s definition of “refugee.” INA

§ 208(b)(1), 8 U.S.C. § 1158(b)(1). The definition includes:

      any person who is outside any country of such person’s nationality . . .
      and who is unable or unwilling to return to, and is unable or unwilling
      to avail himself or herself of the protection of, that country because of
      persecution or a well-founded fear of persecution on account of race,
      religion, nationality, membership in a particular social group, or
      political opinion.

INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A). Thus, to satisfy the definition of

“refugee,” the applicant must, “with specific and credible evidence, demonstrate

(1) past persecution on account of a statutorily listed factor, or (2) a well-founded

fear that the statutorily listed factor will cause future persecution.” Ruiz v. U.S.

Att’y Gen., 440 F.3d 1247, 1257 (11th Cir. 2006) (internal quotation marks

omitted). Antezan’s application for asylum and withholding of removal asserted

that he was a member of a particular social group; that is, the original 24 investors

in Orion Bolivia.

      The BIA has held that a “particular social group” must be (1) composed of

members who share a common characteristic (2) defined with particularity, and (3)

socially distinct within the society in question. Matter of M-E-V-G-, 26 I. & N.

Dec. at 237; see Gonzalez, 820 F.3d at 404-05 (deferring to the BIA’s

interpretation of “particular social group”). To be socially distinct, a group must

be perceived by society as a group. Matter of M-E-V-G-, 26 I. & N. Dec. at 240.
                                           11
             Case: 16-17475     Date Filed: 12/06/2017    Page: 12 of 15


The burden is on the applicant to “present evidence that the proposed group exists

in the society in question.” Id. at 244.

      To establish eligibility for withholding of removal, an applicant must

demonstrate that if he were removed, his life or freedom would be threatened

because of his race, religion, nationality, membership in a particular social group,

or political opinion. Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1232 (11th Cir.

2005). The standard for withholding of removal is “more stringent” than the

asylum standard. Id. An applicant for withholding of removal must demonstrate

that it is more likely than not that he will be persecuted or tortured upon returning

to his country of origin. Id.

      To obtain relief under CAT, an applicant must prove that it is “more likely

than not that he . . . would be tortured if removed to the proposed country of

removal.” 8 C.F.R. § 1208.16(c)(2). In assessing whether it is more likely than

not that an applicant would be tortured in the proposed country of removal, a

decisionmaker should consider all evidence relevant to the possibility of future

torture, including, but not limited to: evidence of past torture inflicted upon the

applicant; evidence that the applicant could relocate to a part of the country of

removal where he is unlikely to be tortured; evidence of gross, flagrant, or mass

violations of human rights within the country of removal; and other relevant

information regarding conditions in the country of removal. Id. § 1208.16(c)(3).


                                           12
             Case: 16-17475     Date Filed: 12/06/2017    Page: 13 of 15


                                III. DISCUSSION

A. Asylum and Withholding of Removal

      Antezan contends that the BIA’s denial of asylum and withholding of

removal was erroneous. Specifically, he argues that the BIA erred when it

concluded that he failed to establish that he suffered past persecution and was

targeted as a member of a particular social group. Accepting for argument’s sake

that Antezan demonstrated past persecution and accepting the IJ’s finding that he

demonstrated a well-founded fear of future persecution, we agree with the BIA that

he nonetheless failed to prove that any persecution was or would be based all or in

part on his membership in a particular social group.

      Antezan argues that the 24 original investors’ shared experience as investors

and victims of Gallardo’s scheme is a common immutable characteristic that

renders them a particular social group under the INA. This shared experience,

Antezan asserts, is fundamental to the investors’ individual identities in society.

And, Antezan maintains, based on the original investors’ interpersonal interactions

with other investors, Bolivian society associates the group with Orion Bolivia and

the financial losses the company suffered.

      Unfortunately, Antezan’s evidence demonstrates only that those who

harassed him and his family understood him to be part of a group; he has offered

argument, but no evidence, to establish that the group of 24 original investors is


                                          13
              Case: 16-17475     Date Filed: 12/06/2017   Page: 14 of 15


recognized as distinct in broader society. The only evidence Antezan proffered

that might establish his status to society were press releases and a news article

about Orion Bolivia’s losses, but those documents never identified a group of 24

investors; rather, they only identified Moscoso and Antezan. Antezan has offered

no evidence linking the group of 24 original investors to any societal perception.

Thus, the BIA was correct to conclude that Antezan failed to show that the group

of 24 original investors comprised a particular social group under the INA. The

BIA therefore appropriately denied Antezan’s application for asylum and

withholding of removal.

B. CAT Relief

      Antezan next contends that the BIA’s rejection of his application for CAT

relief was not based on substantial evidence. He asserts his evidence showed that

members of the Bolivian government and military threatened him and his family

with torture and death and that human rights violations and corruption are

widespread problems in Bolivia. These he says, coupled with the threats and

personal attacks on his family while he was living in the United States,

demonstrate his eligibility for relief.

      We cannot say, however, that the BIA’s rejection of Antezan’s application

for CAT relief based on the IJ’s findings was unsupported by substantial evidence.

The IJ found that Antezan had not been tortured in the past and that, although


                                          14
             Case: 16-17475    Date Filed: 12/06/2017    Page: 15 of 15


Antezan’s family members were harassed, none was tortured. These findings are

amply supported by the record. The IJ found also that, although Antezan arguably

could not relocate to another part of Bolivia, a small country, to avoid harassment,

there was no evidence of gross, flagrant, or mass violations of human rights in

Bolivia. Antezan has not argued that this finding is unsupported by substantial

evidence.

      The remainder of Antezan’s evidence, including threats by individuals

related to the Bolivian President and a member of the military—was, according to

the IJ, too speculative to satisfy Antezan’s heavy burden to show it was more likely

than not he would be tortured if he returned to Bolivia. Viewing the evidence

Antezan presented, as we must, in the light most favorable to the IJ’s and BIA’s

decisions, we cannot say that the conclusion that the evidence was speculative was

unsupported by the record as a whole. Forgue, 401 F.3d at 1286. Thus, we do not

disturb the BIA’s rejection of Antezan’s application for CAT relief.

                               IV. CONCLUSION

      For these reasons, we deny Antezan’s petition for review.

      PETITION DENIED.




                                         15